Citation Nr: 0842527	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot fracture.  

2.  Entitlement to service connection for traumatic arthritis 
of the right foot.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of service 
connection.  

The veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in November 2008 at the RO in 
St. Petersburg, Florida.  A written transcript of that 
hearing was prepared, and a copy of this transcript has been 
incorporated into the record.  

Since transferring his case to the Board, additional evidence 
has been incorporated into the record.  The veteran waived 
consideration of this new evidence by the RO in a letter 
received by VA in November 2008.  The veteran's 
representative confirmed this intent during his November 2008 
hearing testimony.  As such, the Board may proceed with 
appellate review.  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's right 
foot disorder is related to his in-service fracture of the 
3rd metatarsal.  

2.  It is at least as likely as not that the veteran's 
arthritis of the right foot is related to his in-service 
fracture of the 3rd metatarsal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot 
disorder have been satisfied.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for arthritis of the 
right foot have been satisfied.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service Connection for a Right Foot Disorder 

The veteran contends that he is entitled to service 
connection for a right foot disorder, claimed as the 
residuals of an in-service fracture to the right foot.  After 
reviewing the claims file in its entirety, and considering 
the medical evidence of record, the Board concludes that the 
veteran is entitled to service connection for the residuals 
of an in-service right foot fracture.  

The veteran' service medical records establish that he 
fractured his right foot during his military service.  In 
September 1969, the veteran was treated for pain in his feet.  
X-rays were taken of the veteran's feet at this time, and the 
radiologist concluded that the veteran suffered from 
bilateral stress fractures of the 3rd metatarsals.  The 
veteran was subsequently placed on limited duty as a result 
of his injuries.  Therefore, the evidence demonstrates that 
the veteran suffered a fracture of the right foot during his 
active military duty.  

The veteran's service medical records do not demonstrate that 
the veteran's right foot injury resulted in a chronic 
disability, however.  There is no indication that the veteran 
again sought treatment for his right foot after October 1969.  
Also, the physician who performed the veteran's separation 
examination in May 1971 determined that the veteran's feet 
were normal at the time of his separation.  The veteran's 
report of medical history accompanying his separation 
examination was blank and unsigned, so there is no indication 
as to whether the veteran still had foot pain at the time of 
his separation.  

There is no additional evidence of right foot treatment until 
VA records from 2006.  The veteran does not dispute this lack 
of evidence, testifying at his November 2008 hearing that he 
did not again seek medical treatment for his right foot until 
the early 2000's.  

In October 2006, the veteran was afforded VA examination of 
his feet.  The examiner diagnosed the veteran with 
degenerative disease of the right first metatarsophalangeal 
joint.  There was no evidence of arthritis of the right third 
metatarsal, which is the metatarsal that was injured in 
service.  The examiner concluded that an opinion relating the 
veteran's current right foot disorder to his military service 
was impossible without resorting to speculation.  This 
decision was based on the lack of evidence of an ongoing 
problem since the veteran's right foot fracture of 1969.  

The veteran has also submitted private medical opinions from 
two separate physicians.  The first opinion, dated October 
17, 2008 and prepared by a Dr. J.B., was received by VA in 
November 2008.  Upon examination, Dr. B concluded that the 
veteran suffered from painful hallux limitus of the right 
foot at the big toe joint.  Dr. B also diagnosed the veteran 
with degenerative joint disease and arthritis occurring 
within the same joint.  The report also indicates that the 
veteran had beginning signs of degenerative joint disease of 
the second, third and fourth metatarsophalangeal joints.  Dr. 
B indicated that a correlation between the veteran's current 
foot disorder and his in-service foot fracture was difficult 
to ascertain, but he concluded that it was at least as likely 
as not that the veteran's hallux limitus and degenerative 
joint disease of the right foot were a result of the 
veteran's military service.  

The veteran also submitted the opinion of a Dr. J.H, dated 
October 29, 2008.  According to the veteran's testimony at 
his hearing in November 2008, Dr. H did not examine him, but 
did review his past medical records and history.  According 
to Dr. H, an individual who suffers a 3rd metatarsal fracture 
is likely to develop an antalgic gait, disturbing the 1st 
metatarsophalangeal joint and causing arthritis and a 
condition known as Morton's Neuroma.  Dr. H noted that a 
Morton's Neuroma is difficult to diagnose without performing 
the proper diagnostic tests, resulting in patients who suffer 
for years at the hands of inexperienced or uncaring 
physicians.  

Based chiefly on the October 2006 VA examination and the 
October 2008 opinion of Dr. B, the Board finds that the 
veteran is entitled to service connection for the residuals 
of an in-service fracture of the right foot.  The evidence 
conclusively establishes that the veteran suffered an injury 
during his military service.  Likewise, it is apparent from 
the VA examination and the private medical evaluation that 
the veteran suffers from a current disorder of the right 
foot.  The only factor that is not conclusively established 
is a connection between the in-service injury and his current 
disorder.  

However, a connection need not be conclusively established, 
as the veteran is to be afforded the benefit of the doubt.  
38 U.S.C. § 5107(b).  In this case, the private opinion of 
Dr. B found the veteran's right foot disorder to be at least 
as likely as not related to the veteran's military service.  
There is no medical evidence of record disagreeing with this 
conclusion.  The October 2006 VA examiner did not conclude 
that the veteran's current injury is not related to his in-
service right foot fracture, but rather that an opinion could 
not be made without resorting to speculation.  Dr. B, 
however, concluded that an opinion could be made based on the 
evidence of record.  

Since there is no reason to question the credibility or 
reliability of the October 2008 opinion of Dr. B, and since 
there is no medical evidence suggesting that the veteran's 
current right foot disability is not related to his in-
service right foot fracture, the Board finds that service 
connection is warranted for the residuals of an in-service 
right foot fracture.  

Service Connection for Traumatic Arthritis of the Right Foot

The veteran also contends that he is entitled to service 
connection for traumatic arthritis of the right foot.  For 
the same reasons outlined above, the Board finds that the 
veteran is entitled to service connection for arthritis of 
the right foot.  

Specifically, the October 2008 opinion of Dr. B was that 
degenerative joint disease of the 1st metatarsophalangeal 
joint of the right foot was at least as likely as not a 
result of the veteran's military service.  X-rays taken by VA 
in October 2006 confirm that the veteran suffers from 
degenerative disease of the 1st metatarsophalangeal joint of 
the right foot.  Since there is no medical evidence 
contradicting the opinions of Dr. B, the Board finds that the 
veteran is entitled to service connection for arthritis of 
the right foot.  


ORDER

Entitlement to service connection for the residuals of a 
right foot fracture is granted.  

Entitlement to service connection for traumatic arthritis of 
the right foot is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


